                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BLANCHE A. BROWN,                           :
                                            :              CIVIL ACTION
                      Plaintiff,            :
                                            :
       v.                                   :
                                            :              NO. 17-1551
UNITED STATES, et al.                       :
                                            :
                      Defendants.           :


                                            ORDER

       AND NOW, this 21st day of February, 2019, upon consideration of Plaintiff’s Motion for

Protective Order (Doc. No. 67), Defendants’ Motion to Dismiss for Lack of Prosecution and

Response to the Motion for Protective Order (Doc. No. 69), and Plaintiff’s Response in Opposition

to the Motion to Dismiss for Lack of Prosecution and Counter-Motion for Default Judgment (Doc.

No. 73), it is hereby ORDERED that the Motion for Protective Order and Counter-Motion for

Default Judgment are DENIED and the Motion to Dismiss is GRANTED. Plaintiff’s Complaint

is DISMISSED WITH PREJUDICE and the Clerk of Court is directed to mark this case

CLOSED.

       It is further ORDERED that Plaintiff’s First Motion to Compel Discovery (Doc. No. 68),

Third Motion for Recusal (Doc. No. 70), and Motion for Sanctions (Doc. No. 75) are DENIED

AS MOOT.



                                                    BY THE COURT:


                                                    /s/ Mitchell S. Goldberg
                                                    ______________________________
                                                    MITCHELL S. GOLDBERG, J.
